DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 1 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
Regarding claim 1, the phrase “said walls being equally spaced in a row facing each other’ is not clear. The Figure 2B clearly shows that the walls converge and that the spacing of one end is much larger than the spacing and the other so the walls are not “equally spaced”.

The Examiner has interpreted the claims as requiring that the spacing between the walls is equal, excluding the embodiment of Figure 2B. If the Applicant intends only to claim the embodiments in which the walls are equally spaced, Applicant only needs to state so in the arguments and that will overcome this 112(b) rejection.
Regarding claim 1, the phrase "such as" renders the claim indefinite because it is unclear whether the limitation following the phrase is part of the claimed invention.  See MPEP § 2173.05(d).
Regarding claim 1, the phrase "examples of" renders the claims indefinite because it is unclear whether the limitations following the phrase are part of the claimed invention.  See MPEP § 2173.05(d).
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claim 1 is rejected under 35 U.S.C. 103 as being obvious over Sivaramakrishnan et al, US Patent Application Publication 2017/0037514 A1, in view of Goto et al, JP2014-72477A.
The applied reference has a common assignee, applicant, and joint inventor with the instant application. Based upon the earlier effectively filed date of the reference, it constitutes prior art under 35 U.S.C. 102(a)(2).  
Regarding claim 1, Sivaramakrishnan et al teaches a chemical vapor deposition (CVD) reactor for single sided deposition of single crystal silicon carbide material on single crystal silicon carbide substrates, comprising: a vacuum chamber (Figure 1); an upper gas manifold and a lower gas manifold (Figure 11A) within said vacuum chamber; and a substrate carrier (Figure 3A, 3B, 8A, 8B) comprising a gas tight rectangular box open on upper and lower surfaces, said gas tight box comprising a first multiplicity of planar walls across the width of said box, said walls being equally spaced in a row facing each other and defining a row of channels within said box, said walls comprising mounting fixtures for a plurality of substrates, said walls comprising at least one electrically resistive heater element; wherein said upper gas manifold and said lower gas manifold are configured to attach to said upper and lower surfaces of said substrate carrier, respectively, said upper gas manifold and said lower gas manifold connecting with upper and lower ends of said channels, and said upper gas manifold and said lower gas manifold being configured to isolate gas flows in odd numbered channels from gas flows in even numbered channels, wherein said channels are numbered in order along said row, wherein said gas flows through said channels are from one of said upper gas manifold and said lower gas manifold to the other of said upper gas manifold and said lower gas manifold, wherein said upper gas manifold and said lower gas manifold are configured to allow gas flows in odd numbered channels to be in opposite directions to gas flows in even numbered channels, (Figure 3A, 3B, 4A, 4B, 11A, and 11B). 
 Sivaramakrishnan et al differs from the present invention in that Sivaramakrishnan et al does not teach that said electrically resistive heater elements and said mounting fixtures are coated with a material able to withstand exposure to (i) chemicals for removal of silicon carbide, and (ii) process temperatures up to 1700 °C, examples of the material including tantalum carbide, diamond and boron nitride.
Goto et al teaches the use of a protective layer comprising tantalum carbide, diamond, or boron nitride.
The motivation for adding a protective layer comprising tantalum carbide, diamond or boron nitride to the electrically resistive heater elements and the mounting fixtures of Sivaramakrishnan et al is to protect the electrically resistive heater elements and the mounting fixtures from the process and cleaning chemicals and by-products of the process as taught by Goto et al and well known in the art. Furthermore, it has been held that applying a known technique to a known device ready for improvement to yield predictable results is obvious (see KSR International Co. v. Teleflex Inc.). 
	Therefore it would have been obvious to one of ordinary skill in the art at the time the invention was filed to add a protective layer comprising tantalum carbide, diamond or boron nitride to the electrically resistive heater elements and the mounting fixtures of Sivaramakrishnan et al as taught by Goto et al and well known in the art
This rejection under 35 U.S.C. 103 might be overcome by: (1) a showing under 37 CFR 1.130(a) that the subject matter disclosed in the reference was obtained directly or indirectly from the inventor or a joint inventor of this application and is thus not prior art in accordance with 35 U.S.C.102(b)(2)(A); (2) a showing under 37 CFR 1.130(b) of a prior public disclosure under 35 U.S.C. 102(b)(2)(B); or (3) a statement pursuant to 35 U.S.C. 102(b)(2)(C) establishing that, not later than the effective filing date of the claimed invention, the subject matter disclosed and the claimed invention were either owned by the same person or subject to an obligation of assignment to the same person or subject to a joint research agreement. See generally MPEP § 717.02.
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claim 1 is rejected on the ground of nonstatutory double patenting as being unpatentable over claim 1 of U.S. Patent No. 10,974,640 B1 (‘640). Although the claims at issue are not identical, they are not patentably distinct from each other because ‘640 includes all of the limitations of claim 1.
Claim 1 is rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-17 of U.S. Patent No. 10,961,621 B2 (‘621) in view of Goto et al, JP2014-72477A.
‘621 teaches the claimed CVD reactor in claim 1. 
‘621 differs from the present invention in that ‘621 does not teach that said electrically resistive heater elements and said mounting fixtures are coated with a material able to withstand exposure to (i) chemicals for removal of silicon carbide, and (ii) process temperatures up to 1700 °C, examples of the material including tantalum carbide, diamond and boron nitride.
Goto et al teaches the use of a protective layer comprising tantalum carbide, diamond, or boron nitride.
The motivation for adding a protective layer comprising tantalum carbide, diamond or boron nitride to the electrically resistive heater elements and the mounting fixtures of ‘621 is to protect the electrically resistive heater elements and the mounting fixtures from the process and cleaning chemicals and by-products of the process as taught by Goto et al and well known in the art. Furthermore, it has been held that applying a known technique to a known device ready for improvement to yield predictable results is obvious (see KSR International Co. v. Teleflex Inc.). 
Therefore it would have been obvious to one of ordinary skill in the art at the time the invention was filed to add a protective layer comprising tantalum carbide, diamond or boron nitride to the electrically resistive heater elements and the mounting fixtures of ‘621 as taught by Goto et al and well known in the art.
Claim 1 is rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-20 of U.S. Patent No. 11,111,600 B2 (‘600) in view of Goto et al, JP2014-72477A.
‘600 teaches the claimed CVD reactor in claims 1-20. 
‘600 differs from the present invention in that ‘600 does not teach that said electrically resistive heater elements and said mounting fixtures are coated with a material able to withstand exposure to (i) chemicals for removal of silicon carbide, and (ii) process temperatures up to 1700 °C, examples of the material including tantalum carbide, diamond and boron nitride.
Goto et al teaches the use of a protective layer comprising tantalum carbide, diamond, or boron nitride.
The motivation for adding a protective layer comprising tantalum carbide, diamond or boron nitride to the electrically resistive heater elements and the mounting fixtures of ‘600 is to protect the electrically resistive heater elements and the mounting fixtures from the process and cleaning chemicals and by-products of the process as taught by Goto et al and well known in the art. Furthermore, it has been held that applying a known technique to a known device ready for improvement to yield predictable results is obvious (see KSR International Co. v. Teleflex Inc.). 
Therefore it would have been obvious to one of ordinary skill in the art at the time the invention was filed to add a protective layer comprising tantalum carbide, diamond or boron nitride to the electrically resistive heater elements and the mounting fixtures of ‘600 as taught by Goto et al and well known in the art.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. The cited art teaches the technological background of the invention.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Jeffrie R Lund whose telephone number is (571)272-1437.  The examiner can normally be reached on 9 am-5 pm (Monday-Friday).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Parviz Hassanzadeh can be reached on (571) 272-1435.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/Jeffrie R Lund/Primary Examiner, Art Unit 1716